Citation Nr: 0701378	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-09 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

2.  Basic eligibility for VA nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1988 to July 1990 and from January 31, 1991 to March 17, 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from October 2000 and May 2002 
rating decisions of the Cleveland, Ohio Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The October 2000 
decision denied basic eligibility for VA pension benefits and 
the May 2002 decision denied reopening of the claim seeking 
service connection for a psychiatric disorder.  A Travel 
Board hearing was held before the undersigned in September 
2006. 

In the March 2004 (and subsequent) supplemental statements of 
the case (SSOCs) the RO appears to address the veteran's 
service connection claim de novo.  Regardless of whether the 
RO reopened the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO can be properly reopened.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must 
make a de novo determination as to whether there is new and 
material evidence to reopen this claim.  This issue has been 
characterized accordingly. 

The matter of entitlement to service connection for a 
psychiatric disorder based on de novo review is addressed 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.  


FINDINGS OF FACT

1.  Service connection for psychiatric disability was denied 
by an unappealed rating decision in March 1995 essentially 
based on a finding that psychiatric disability was not 
manifested in service or in the first postservice year and 
that current psychiatric disability was not related to 
service.   

2. Evidence received since the March 1995 decision tends to 
show that the veteran's psychiatric disability was manifest 
in service, and is so significant that it must be considered 
in order to fairly decide the merits of the claim. 
  
3.  The veteran did not have 90 days of active service during 
a period of war; was not discharged for a service-connected 
disability; and service medical records did not show a 
service connected disability that would have warranted 
discharge.   


CONCLUSIONS OF LAW

1.  Evidence received since the March 1995 decision RO 
decision is new and material, and the claim of service 
connection for a psychiatric disorder may be reopened.  38 
U.S.C.A. §§ 1110, 1131, 5108, 7105 ((West 2002 & Supp. 
2005)); 38 C.F.R. §§ 3.156(a) (2001), 3.303, 3.307, 3.309 
(2006). 

2.  Basic eligibility requirements for VA pension benefits 
are not met.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.2, 3.3, 3.17 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)  

Regarding the veteran's claim for pension, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).
The facts pertaining to the basic eligibility for pension 
claim are not in dispute.  Resolution of it is wholly 
dependent on interpretation of the statutory and regulatory 
provisions pertaining to the length and type of service 
necessary to establish basic eligibility for nonservice 
connected pension.  Because no reasonable possibility exists 
that further notice or assistance would aid in substantiating 
this claim, any deficiencies of VCAA notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).

Regarding the veteran's claim to reopen, as the decision 
below constitutes a grant of the benefit sought there is no 
need to belabor the impact of the VCAA on this claim.  
Significantly, the veteran was provided a VCAA notice letter 
in August 2001, which provided the applicable regulatory 
definition of new and material evidence along with describing 
the evidence necessary to substantiate the underlying claim 
of service connection.   

II.  Facts and Analysis: New and Material Claim

A March 1995 rating decision denied the veteran's claim 
seeking service connection for psychiatric disability 
essentially based on a finding that that a psychiatric 
disability was not manifested in service or in the first 
postservice year and that current psychiatric disability was 
not related to service.   The veteran did not appeal the 
decision and it is final.  See 38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  

However, a claim on which there is a final decision may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. § 5108.  The definition of "new and material 
evidence" was revised, effective August 29, 2001.  The 
instant claim to reopen was filed before that date (in July 
2001), and the previous definition applies.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective for claims to reopen filed prior to August 29, 
2001).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Certain listed, chronic disabilities, including psychosis, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Evidence of record at the time of  the March 1995 decision 
included service medical records and VA psychiatric 
hospitalization records from April to June 1994.  Service 
medical records did not show any evaluation or treatment for 
psychiatric disability.  VA records showed that the veteran 
was hospitalized after attempting suicide.  He denied 
previous psychiatric hospitalization and previous outpatient 
contacts, but indicated that while he was in the Army he saw 
snakes and heard the voice of Hitler.  He also indicated that 
he had been doing well until approximately two years prior 
when he "started going downhill" and took a year off from 
college.  

Pertinent evidence (for purposes of determining whether the 
claim may be reopened) received since the March 1995 decision 
includes letters from the veteran's father (in August 2001, 
December 2002 and February 2004), a letter from a family 
friend, Colonel O, who was stationed in Germany at the same 
time as the veteran, and VA records from the veteran's 
treating psychiatrist, Dr. G.   

The letters from the veteran's father allege that the veteran 
experienced psychiatric symptoms in service.  They indicate 
that while stationed in Germany in 1991, the veteran had 
informed the father in a phone call that he had spoken with 
Hitler and other deceased people and that was concerned that 
snakes were crawling through the telephone wires.  The father 
also relates that the veteran became agitated when the father 
pointed out that he kept repeating himself. 

The letter from Colonel O indicates that he checked with the 
veteran's unit on more than one occasion and found that the 
veteran was having a great deal of difficulty, and that the 
reports of his functioning only got worse.

In a June 2003, progress note, Dr. G indicates that the 
veteran's case manager reported that in 1991, the veteran 
apparently did not know or believe the war was over and began 
to ruminate over "going down in a blaze of glory" in 
combat.  The veteran stopped sleeping and began to 
hallucinate.  He then went into a church and disrupted s 
service so he could speak with the chaplain.  The Army sent 
him home, then discharged him.  In a subsequent July 2003 
progress note, Dr. G expressed the opinion that the veteran's 
current schizoaffective disorder was related to the episode 
he experienced in service as he had similar subsequent 
episodes.  

The newly submitted evidence does bear directly and 
substantially upon the veteran's claim for service 
connection.  The letters from the veteran's father and the 
family friend tend to show that the veteran's psychiatric 
disorder may have first become manifest in service and Dr. 
G's opinion tends to show that the veteran's current 
schizoaffective disorder is related to service.  Given that, 
with the addition of this new evidence, the record now 
contains information at least tending to establish all three 
elements of service connection (See Hickson, supra), it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim and reopening of the claim is 
warranted.  

III.  Facts and Analysis: Basic Eligibility for Pension

The veteran's DD-214s show that he had two periods of active 
service.  The first was from July 8, 1988 to July 7, 1990 and 
the second was from January 31, 1991 to March 17, 1991.  The 
veteran does not contend that he had any other periods of 
active service.  Service medical records reveal that on March 
1991 separation examination, no significant defects or 
diagnoses were found.  The veteran's DD Form 214 for his 
second period of service shows he was released from active 
duty due to expiration of term of service.   

VA law and regulations provide for the payment of nonservice- 
connected pension benefits to veterans with active wartime 
service who are permanently and totally disabled from a 
nonservice-connected disability which is not the result of 
willful misconduct. 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3. A 
veteran meets the service requirements of for pension if he 
served in active military, naval or air service: (1) for 90 
days or more during a period of war; (2) during a period of 
war and was discharged or released from service "for a 
disability adjudged service-connected without presumptive 
provisions of law, or at time of discharge had such a 
service-connected disability, shown by official service 
records, which in medical judgment would have justified a 
discharge for medical disability;" (3) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war. See 38 U.S.C.A. § 1521(j); 38 C.F.R. 
§ 3.3(a)(3).

The term "period of war" includes the Vietnam era, and the 
Persian Gulf War.  38 U.S.C.A. § 101(11); 38 C.F.R. §§ 
3.1(f), 3.2.  

The Persian Gulf War is the period beginning on August 2, 
1990, through a yet undetermined date to be prescribed by 
Presidential proclamation or law.  38 C.F.R. § 3.2(i).

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous. Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

The veteran does not dispute his service was as documented on 
his DD-214s.  At the September 2006 Travel Board hearing he 
contended that he should have qualifying service for pension 
purposes because he served for at least 90 days, part of 
which (i.e. his 46 day second period of service) was during a 
period of war.  However, given that his DD-214s show a break 
between his periods of active service and only his second 
period of service was during a period of war, he would have 
needed 90 days of consecutive active service during this 
second period rather than 46 to have qualifying service for 
pension purposes.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3), 3.17, supra.  

The veteran also contends that given that he went straight 
from his first period of active duty to the Reserves and was 
called-up from there to active duty, in reality his service 
from July 8, 1988 to March 17, 1991 was actually consecutive 
service of more than 90 days ending during a period of war.  
Unfortunately, this argument lacks legal merit as the 
pertinent law and regulations require a consecutive period of 
"active service" of 90 days or more beginning or ending 
during a period of war, and as mentioned above, the 
undisputed periods of "active service" from the veteran's 
DD-214s show the break in his active service (regardless of 
whether he could have been called-up at any time during that 
break), and that he only had 46 days of consecutive "active 
service" beginning or ending during a period of war.  See 
38 C.F.R. § 3.3(a)(3)(iii).  

The record also does not show that the veteran was discharged 
for a service connected disability or that he had a service 
connected disability shown in official medical records, which 
in medical judgment would have justified a discharge for 
medical disability.  Notably the DD-214 documenting his 
second period of service did not note any disability and 
listed the reason for separation as "expiration of term of 
service."  Also service medical records do not show that the 
veteran had any significant disability on March 1991 
separation examination.   

The legal requirement of qualifying service is not met, and 
this claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

ORDER

The appeal to reopen a claim of entitlement to service 
connection for a psychiatric disability is granted.  

Basic eligibility for VA nonservice-connected pension 
benefits is denied.


REMAND

In November 2006, the Board received additional evidence from 
the veteran, in the form of treatment notes from a treating 
psychiatrist, Dr. G, some of which have not been reviewed by 
the RO.  Given that this evidence is clearly pertinent to the 
veteran's claim and that the veteran has not waived RO 
review, a remand is necessary also to allow for such review.  
See Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).   

The veteran's description of the alleged psychotic/manic 
episode that occurred while he was stationed in Germany in 
1991 is documented in a June 2003 progress note from Dr. G 
(the note refers to an earlier history taken in July 2001) 
and letters from the veteran's father and Colonel O allege 
the veteran had actual psychiatric pathology and difficulty 
functioning during his second period of service.  While 
service medical records do not show any treatment or 
evaluation for psychiatric pathology, service personnel 
records might possibly show some indication of unusual 
behavior or difficulty functioning consistent with what is 
alleged.  

Furthermore, there is conflicting medical evidence of record 
as to whether the veteran's current psychiatric disability is 
related to his service.  On June 2004 VA psychological 
evaluation it was noted that there was no contemporaneous 
evidence in the record that the veteran's first psychological 
breakdown occurred in service.  The psychologist also raised 
the possibility that any psychological problems the veteran 
may have experienced in service may have been related to 
reported drug use.  (In response the veteran submitted an 
October 2004 letter where he indicated that the psychologist 
had inaccurately found that the veteran had reported 
extensive use of LSD and PCP during service when he had only 
used marijuana and alcohol during service).  To the contrary, 
in the July 2003 progress note mentioned above, Dr. G. 
indicated that in her opinion, the veteran's current 
schizoaffective disorder was related to the episode he 
experienced in service as he had similar subsequent episodes.  
Dr. G appears to have simply relied on the reports of the 
veteran (and possibly his father) in finding that the veteran 
actually had a psychiatric episode in service; however, 
clarification of the bases for Dr. G's conclusion is 
indicated.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence, received by the Board in 
November 2006 (i.e. the treatment notes 
from Dr. G). 

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his 
psychiatric disability since April 2005 
and should secure copies of complete 
records of the treatment or evaluation 
from all sources identified. 

3.  The RO should obtain copies of the 
veteran's complete personnel file from 
both periods of his active duty service.

4.  The RO should obtain clarification 
from Dr. G regarding the basis for her 
conclusion that the veteran had a 
psychiatric episode in service (i.e. 
whether the conclusion is based on 
anything other than the self-reports of 
the veteran and his father). 

5.  If the results of the above actions 
suggest any further development (e.g. 
another VA psychiatric examination), the 
RO should arrange for such development.  

6.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


